AO 450 (Rev. 11/11) Judgment in a Civil Action

                                                                                                                        FILED IN THE

                                         UNITED STATES DISTRICT COURT                                               U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON
                                                                  for thH_
                                                     Eastern District of Washington                             Jul 12, 2021
       CHARLES JOSEPH REEVIS, also known as                                                                        SEAN F. MCAVOY, CLERK

                  BabyRICO,
                                                                     )
                             Plaintiff                               )
                                 v.                                  )       Civil Action No. 2:21-CV-00061-RMP
     SPOKANE COUNTY DETENTION SERVICES, SPOKANE                      )
    COUNTY SUPERIOR COURT and STATE OF WASHINGTON
     DEPARTMENT OF SOCIAL AND HEALTH BEHAVIORAL                      )
    HEALTH ADMINISTRATION EASTERN STATE HOSPTILE,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: This action is DISMISSED with prejudice as frivolous, malicious, and for failure to state a claim upon which relief may
u
              be granted under 28 U.S.C. § 1915(e)(2).




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                    ROSANNA MALOUF PETERSON                                 .




Date: July 12, 2021                                                        CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Allison Yates
                                                                                           %\ Deputy Clerk

                                                                            Allison Yates
